DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 2 of claim 4, the examiner recommends changing “second dies” to --second die-- for grammatical reasons, as there is only one second die, and “the first die” was already noted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18, 24 & 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the die" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Two dies are provided for in line 4 of claim 15, such that the limitation “a cap for the die” is not clear which die is referred to.
For examination purposes, “the die” will be interpreted as --the dies--.
Claims 18 & 30 are rejected as being based on claim 15.
Claim 24 recites the limitation "the surface of the first passive device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears to refer to a removed limitation from claim 22 that is no longer present.
For examination purposes, "the surface of the first passive device" will be interpreted as --a surface of the first passive device--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiwitt et al. (US PGPub 20100091473) in view of Yasuda et al. (US PGPub 20160142040), a reference of record.
As per claim 1:
Kiwitt et al. discloses in Fig. 1C:
A semiconductor package, comprising: 
a carrier (carrier substrate 1) having a first surface (top) and a second surface (bottom) opposite to the first surface; 
a first die (chip 2) disposed adjacent to the first surface of the carrier, the first die having a first die surface (bottom) facing the first surface of the carrier and including at least one first component structure (acoustic component structures 21, shown in related Fig. 1A, where Fig. 1C is a variation on Fig. 1A 
a first sealing ring (frame 3, para [0022]) disposed between the first die surface of the first die and the first surface of the carrier and surrounding the first component structure; 
a first passive device (inductor 31 in Fig. 1A, or capacitor formed by conductive areas 91 & 93) disposed in the carrier and exposed from at least one of the first surface and the second surface of the carrier (inductor 31 includes plated-through holes 36 & 38, and capacitor formed by conductive areas 91 & 93 is exposed at the top surface, with the bottom conductive area (93) embedded in the carrier);
a through hole connector (plated through-hole 33) disposed in the carrier, wherein a top surface of the through hole connector is leveled with the first surface of the carrier (as seen in Figs. 1A & 1C), 
and wherein the first component structure is disposed in a space defined by the first die and the carrier (as seen in Figs. 1A & 1C).
Kiwitt et al. discloses that the invention may comprise a plurality of chips, as it comprises “at least one chip” (para [0004])
Kiwitt et al. discloses the invention being used for duplexers (para [0009])
Kiwitt et al. does not disclose in Fig. 1A & 1C
a second die disposed adjacent to the first surface of the carrier, the second die having a second die surface facing the first surface of the carrier and including at least 
a second sealing ring disposed between the second die surface of the second die and the first surface of the carrier and surround the second component structure; a first passive device disposed in the carrier and exposed from at least one of the first surface and the second surface of the carrier.
Yasuda et al. discloses in Figs. 1 & 2:
Two separate chips, each provided with one of a transmission-side filter (transmission-side surface acoustic wave filter chip 20A) and a reception-side filter (reception-side surface acoustic wave filter chip 30A) provided on a single carrier substrate (mounting board 4) as part of a duplexer circuit (1).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a second die with connecting components as per the first die, as an art-recognized configuration for providing a duplexer circuit, further providing the benefit of increasing the isolation of the acoustic wave filters in the transmission and reception side filters due to separation, as is well-understood in the art.
As a consequence of the combination, the combination discloses a second die disposed adjacent to the first surface of the carrier, the second die having a second die surface facing the first surface of the carrier and including at least one second component structure operating with acoustic waves disposed adjacent to the second die surface of the second die; a second sealing ring disposed between the second die surface of the second die and the first surface of the carrier and surround the second 

	As per claim 6:
	Kiwitt discloses in Figs. 1A & 1C:
the carrier is a cap wafer (substrate that caps the closed cavity 8).

	As per claim 28:
	Kiwitt discloses in Figs. 1C:
The first passive device is a capacitor and exposed from the first surface of the carrier (as seen in Figs. 1C).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiwitt et al. (US PGPub 20100091473) in view of Yen et al. (US PGPub 20150303888)
As per claim 9:
Kiwitt discloses in Figs. 1C:
A semiconductor package, comprising: 
a carrier (carrier substrate 1) having a first surface (top) and a second surface (bottom) opposite to the first surface; 
a die (chip 2) disposed adjacent to the first surface of the carrier, the die having a die surface (bottom) facing the first surface of the carrier and including at least one component structure (acoustic component structures 21, shown in related Fig. 1A, where Fig. 1C is a variation on Fig. 1A featuring a capacitor 
a sealing ring (frame 3, para [0022]) disposed between the die surface of the die and the first surface of the carrier and surrounding the component structure; 
and a first passive device (inductor 31 in Fig. 1A, or capacitor formed by conductive areas 91 & 93) disposed in the carrier and exposed from at least one of the first surface and the second surface of the carrier (inductor 31 includes plated-through holes 36 & 38, and capacitor formed by conductive areas 91 & 93 is exposed at the top surface, with the bottom conductive area (93) embedded in the carrier)
Kewitt does not disclose:
a first passive device disposed in the carrier and exposed from the second surface of the carrier.
	Yen discloses in Fig. 1:
 an inductor-capacitor resonant circuit that may be used in impedance matching circuits (para [0007]), wherein the inductor (inductor component 130) and the capacitor (capacitor component 150) are embedded (extension-conductor segment 133 for the inductor, and para [0035] for the capacitor) on opposite surfaces of a carrier substrate (first insulation layer 110).
At the time of filing, it would have been obvious to one of ordinary skill in the art the replace the matching circuit capacitor of Kiwitt et al. with the LC circuit of Yen et al. as art recognized alternative components able to provide the same function and to 
As a consequence of the combination, the first passive device (the inductor) is disposed in the carrier and exposed from the second surface of the carrier.

As per claim 10:
Kiwitt does not disclose in Fig. 1C:
The first passive device is a spiral inductor or a three-dimensional inductor.
	Yen discloses in Fig. 1:
The first passive device is a spiral inductor or a three-dimensional inductor.
	As a consequence of the combination of claim 9, the first passive device is a spiral inductor or a three-dimensional inductor.
	
	As per claim 11:
	Kiwitt discloses that the die and the passive components are impedance matching (para [0015]).
	Kiwitt does not disclose the first passive component as per claim 9.
	Yen discloses in Fig. 1:
an inductor-capacitor resonant circuit that may be used in impedance matching circuits (para [0007]), wherein the inductor (inductor component 130) and the capacitor (capacitor component 150) are embedded (extension-
	As a consequence of the combination of claim 9, the die and the first passive component are impedance matching.

	As per claim 12
	Kiwitt does not disclose:
a second passive device disposed on the first surface of the wafer carrier and electrically connected to the first passive device.
	Yen discloses in Fig. 1:
an inductor-capacitor resonant circuit that may be used in impedance matching circuits (para [0007]), wherein the inductor (inductor component 130) and the capacitor (capacitor component 150) are embedded (extension-conductor segment 133 for the inductor, and para [0035] for the capacitor) on opposite surfaces of a carrier substrate (first insulation layer 110).
	As a consequence of the combination of claim 9, a second passive device is disposed on the first surface of the wafer carrier and electrically connected to the first passive device.

	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiwitt et al. (US PGPub 20100091473) in view of Yasuda et al. (US PGPub 20160142040), a reference of record, and Bulger (US PGPub 20170163243)
	As per claim 15:

A method of manufacturing a semiconductor package, comprising: 
providing a substrate (carrier substrate 1); 
individually mounting a die (chip 2) on the substrate;
the substrate being a cap for the die (covering the acoustic component structures 21);
the die including a plurality of component structures (acoustic component structures 21) operating with acoustic waves and arranged on a side of the die that faces the substrate, such that at least one component structure of the plurality of component structures is disposed in a space defined by the corresponding die and the substrate;
providing a sealing ring (frame 3, para [0022]) between the wafer-level substrate and the corresponding die, the sealing ring surrounding the component structures, and in direct contact with the substrate and the corresponding die;
forming a capacitor (capacitor formed by conductive areas 91 & 93) in the substrate and exposed from a first surface of the wafer-level substrate.
	Kiwitt et al. discloses that the invention may comprise a plurality of chips, as it comprises “at least one chip” (para [0004])
Kiwitt et al. discloses the invention being used for duplexers (para [0009])
Kiwitt et al. does not disclose in Fig. 1C
individually mounting at least two dies on the wafer-level substrate, the wafer-level substrate being a cap for the dies, each of the at least two dies including a plurality of component structures operating with acoustic waves and 
Yasuda et al. discloses in Figs. 1 & 2:
Two separate chips, each provided with one of a transmission-side filter (transmission-side surface acoustic wave filter chip 20A) and a reception-side filter (reception-side surface acoustic wave filter chip 30A) provided on a single carrier substrate (mounting board 4) as part of a duplexer circuit (1).
	Bulger discloses in Fig. 23:
The formation of a wafer-level substrate (body 102, formed on a wafer, para [0062]) comprising passive components (passive device 120) for providing a cap substrate to a die (piezoelectric substrate 105) with acoustic wave structures (IDT electrodes 110), wherein the dies are mounted on the wafer-level substrate (as seen in Fig. 23), and the wafer-level substrate is cut to form a waver-level package (para [0022]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a second die with connecting components as per the first die, as an art-
	It would have been further obvious to use the wafer-level production method of Bulger as a known in the art method of forming acoustic component packages such as that of the combination of Kiwitt and Yasuda et al. that provides the benefit of production of scale as is well-understood in the art.
	As a consequence of the combination, the process includes individually mounting at least two dies on the wafer-level substrate, the wafer-level substrate being a cap for the dies, each of the at least two dies including a plurality of component structures operating with acoustic waves and arranged on a side of the corresponding die that faces the wafer-level substrate, such that at least one component structure of the plurality of component structures is disposed in a space defined by the corresponding die and the wafer- level substrate; providing at least two sealing rings each directly between the wafer-level substrate and the corresponding die, the sealing ring surrounding the component structures, and in direct contact with the wafer-level substrate and the corresponding die; cutting the wafer-level substrate to form a wafer-level package; and forming a capacitor in the wafer-level substrate and exposed from a first surface of the wafer-level substrate.

	As per claim 18:
	Kiwitt discloses in Fig. 1C:
.

	Claim 3-4, 22-25, & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kiwitt et al. (US PGPub 20100091473) in view of Yasuda et al. (US PGPub 20160142040), a reference of record, as applied to claims 1 & 28 above, and further in view of Yen et al. (US PGPub 20150303888)
The resultant combination discloses the apparatus of claims 1 & 28, as rejected above.
As per claim 22:
The resultant combination does not disclose:
the first passive device is an inductor and exposed from the second surface of the carrier.
Yen discloses in Fig. 1:
 an inductor-capacitor resonant circuit that may be used in impedance matching circuits (para [0007]), wherein the inductor (inductor component 130) and the capacitor (capacitor component 150) are embedded (extension-conductor segment 133 for the inductor, and para [0035] for the capacitor) on opposite surfaces of a carrier substrate (first insulation layer 110).
At the time of filing, it would have been obvious to one of ordinary skill in the art the replace the matching circuit capacitor of Kiwitt et al. with the LC circuit of Yen et al. as art recognized alternative components able to provide the same function and to provide the benefit of the filtering function of an LC resonant circuit, as is well-understood in the art.
As a consequence of the combination, the first passive device is an inductor and is exposed from the second surface of the carrier.

As per claim 3:
The resultant combination does not disclose in Kiwitt in Fig. 1C:
The first passive device is a spiral inductor or a three-dimensional inductor.
Yen discloses in Fig. 1:
The first passive device is a spiral inductor or a three-dimensional inductor.
	As a consequence of the combination of claim 22, the first passive device is a spiral inductor or a three-dimensional inductor.

	As per claim 4:
	The resultant combination discloses in Kiwitt that at least one of the first die and the second die and the first passive device are impedance matching (para [0015]).
	
	As per claim 23:
	The resultant combination discloses in Kiwitt in Fig. 1C:
	A first passive device is electrically connected to the respective die (capacitor electrode 91 is shown to connect through bump 4 (unlabeled in 1C) to chip 2).
	The resultant combination does not disclose:
	the first passive device is embedded in the second surface of the carrier and electrically connected to at least one of the first die and the second die.
	Yen discloses in Fig. 1:
an inductor-capacitor resonant circuit that may be used in impedance matching circuits (para [0007]), wherein the inductor (inductor component 130) and the capacitor (capacitor component 150) are embedded (extension-conductor segment 133 for the inductor, and para [0035] for the capacitor) on opposite surfaces of a carrier substrate (first insulation layer 110).
	As a consequence of the combination of claim 22:
	the first passive device (inductor of Yen) is embedded in the second surface of the carrier and electrically connected to at least one of the first die and the second die.

	As per claim 24:
	The resultant combination does not disclose:
a surface of the first passive device is substantially coplanar with the second surface of the carrier.
Yen discloses in Fig. 1:
an inductor-capacitor resonant circuit that may be used in impedance matching circuits (para [0007]), wherein the inductor (inductor component 130) and the capacitor (capacitor component 150) are embedded (extension-conductor segment 133 for the inductor, and para [0035] for the capacitor) on opposite surfaces of a carrier substrate (first insulation layer 110), with a surface of the inductor (bottom of main trace) shown to be coplanar to the respective substrate surface.
	As a consequence of the combination of claim 22:
a surface of the first passive device is substantially coplanar with the second surface of the carrier.
	
	As per claim 25:
	The resultant combination discloses in Kiwitt:
a second passive device (capacitor formed by capacitor electrodes 91 and 93) embedded in the first surface of the carrier and electrically connected to the first passive device.

	As per claim 31:
	The resultant combination does not disclose:
a second passive device disposed in the carrier, wherein the second passive device is an inductor and exposed from the second surface of the carrier.
Yen discloses in Fig. 1:
an inductor-capacitor resonant circuit that may be used in impedance matching circuits (para [0007]), wherein the inductor (inductor component 130) and the capacitor (capacitor component 150) are embedded (extension-conductor segment 133 for the inductor, and para [0035] for the capacitor) on opposite surfaces of a carrier substrate (first insulation layer 110).
At the time of filing, it would have been obvious to one of ordinary skill in the art the replace the matching circuit capacitor of Kiwitt et al. with the LC circuit of Yen et al. as art recognized alternative components able to provide the same function and to provide the benefit of the filtering function of an LC resonant circuit, as is well-understood in the art.
As a consequence of the combination, a second passive device is disposed in the carrier (the inductor of Yen et al.), wherein the second passive device is an inductor and exposed from the second surface of the carrier.

	As per claim 29:
	The resultant combination discloses:
a third passive device (capacitor as per Fig. 1C) embedded in the carrier and electrically connected to at least one of the first die and the second die (each die provided by the combination of claim 28 includes a passive component).
	The resultant combination does not disclose:
		a third passive device embedded in the second surface of the carrier
	Yen discloses in Fig. 1:
an inductor-capacitor resonant circuit that may be used in impedance matching circuits (para [0007]), wherein the inductor (inductor component 130) and the capacitor (capacitor component 150) are embedded (extension-conductor segment 133 for the inductor, and para [0035] for the capacitor) on opposite surfaces of a carrier substrate (first insulation layer 110).
	As a consequence of the combination of claim 31, each component is replaced with that of Yen et al., such that a third passive device is embedded in the second surface of the carrier.


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kiwitt et al. (US PGPub 20100091473) in view of Yasuda et al. (US PGPub 20160142040) and Bulger (US PGPub 20170163243), a reference of record, as applied to claim 15 above, and further in view of Yen et al. (US PGPub 20150303888)
The resultant combination discloses the process of claim 15, as rejected above.
The resultant combination does not disclose:
	forming an inductor on a second surface of the wafer-level substrate.
Yen discloses in Fig. 1:
 an inductor-capacitor resonant circuit that may be used in impedance matching circuits (para [0007]), wherein the inductor (inductor component 130) and the capacitor (capacitor component 150) are embedded (extension-conductor segment 133 for the inductor, and para [0035] for the capacitor) on opposite surfaces of a carrier substrate (first insulation layer 110).
At the time of filing, it would have been obvious to one of ordinary skill in the art the replace the matching circuit capacitor of Kiwitt et al. of the resultant combination with the LC circuit of Yen et al. as art recognized alternative components able to provide the same function and to provide the benefit of the filtering function of an LC resonant circuit, as is well-understood in the art.
As a consequence of the combination, an inductor is formed on a second surface of the wafer-level substrate.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 03/05/2021, with respect to the rejection(s) of claim(s) 1, 3-4, 6, 9-12, 15, 17-18, & 22-30 under 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kewitt, Yen, Yasuda, and Bulger.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claims 26 in combination with the limitations of the claims upon which it depends overcomes the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843